Case: 12-30681       Document: 00512249038         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-30681
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BARRY JUDE GUIDRY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:11-CR-293-2


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Barry Jude Guidry appeals the sentence imposed for his conviction for
making a false statement in the acquisition of firearms. The district court
sentenced him within his guidelines range to 120 months of imprisonment,
which was the statutory maximum for his conviction, and three years of
supervised release.        Guidry contends that his sentence is substantively
unreasonable.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30681    Document: 00512249038     Page: 2   Date Filed: 05/21/2013

                                 No. 12-30681

      Because Guidry did not object to the substantive reasonableness of his
sentence, the plain error standard applies here. See United States v. Heard, 709
F.3d 413, 425 (5th Cir. 2013). As Guidry’s sentence was within his advisory
guidelines range, his sentence is presumptively reasonable. See United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      In support of his substantive reasonableness challenge, Guidry argues that
his criminal history did not involve violence and entailed relatively minor
offenses; he was not a danger to the community and could contribute to society
following rehabilitation; his offense involved a small operation in which he
merely accepted a request proposed by someone else to obtain three guns in
exchange for money; it would be of greater social benefit to rehabilitate, rather
than incarcerate, defendants such as Guidry, whose criminal history consisted
of minor crimes that were committed because of a drug addiction; and there was
an unwarranted disparity between his sentence and the sentence of a co-
defendant.
      The district court considered the sentencing factors under 18 U.S.C.
§ 3553(a). “[T]he sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Guidry
has not shown sufficient reason for us to disturb the presumption of
reasonableness applicable to his sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). The district court’s sentence was not an abuse of
discretion, much less plainly erroneous.
      AFFIRMED.




                                       2